On October 3, 1994, the defendant was sentenced to the Montana State Prison for the term of twenty (20) years for the offense of Sexual Intercourse Without Consent, a Felony. Ten (10) years of said term shall be suspended upon the following special conditions: 1. Prior to the defendant’s release from prison, the defendant must complete at least one phase of the sexual offender program while at the Montana State Prison, and if released on parole or probation, he must enter and complete an outpatient sex offender treatment program. 2. The defendant shall participate in drug and alcohol treatment programs offered at the Montana State Prison. This court recommends against parole or probation unless or until the defendant avails himself of such programs. At such time as it may be determined appropriate for the defendant to be admitted to probation, said probation shall be subject to restrictions and conditions as listed in the October 3, 1994 Judgment. It is further ordered, adjudged and decreed that if the defendant fails to comply with any of the above conditions during any term of probation, a bench warrant of arrest will be issued, the defendant apprehended, and the said defendant will be required to appear before this Court for further proceedings. The defendant is hereby notified that, at such time as he may be admitted to probation, he will be required to pay a monthly supervision fee in the amount of $10.00 to the Clerk of District Court, Stillwater County, Montana, pursuant to Section 46-23-1031, MCA.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *32of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 19th day of April, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Thomas Sheets for representing himself in this matter.